On March 24, 1997, the Cleveland Bar Association filed a Motion for Order to Appear and Show Cause, requesting the court to issue an order directing Milton Jerome Guth to appear and show cause why he should not be found in contempt for his failure to comply with this court’s January 12, 1996 order accepting his resignation from the practice of law. On April 29, 1997, the court granted the motion to the extent that respondent was ordered to show cause by filing a written response why he should not be found in contempt. On May 19,1997, respondent filed his response to the order. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that respondent is found in contempt and ordered to appear in person before this court on August 26,1997, at 10:00 a.m.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
Douglas, J., dissents and would dismiss.